Case 1:20-cv-01287-RLY-TAB Document 38 Filed 06/05/20 Page 1 of 1 PageID #: 496




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

    3M COMPANY,

                     Plaintiff,
                                                         CASE NO. 1:20-cv-1287-RLY-TAB
        vs.

    ZACHARY PUZNAK,
    ZENGER LLC d/b/a
    ZEROAQUA, and
    JOHN DOE 1 THROUGH 10,
    all of whose true names are unknown.

                     Defendants.



    ORDER ON DISCOVERY AND ACTIONS OF DEFENDANT ZACHARY PUZNAK

         WHEREAS, the Court, having considered arguments and requests of counsel, and the

 record and proceedings to date in the above-captioned action, hereby finds as follows:

         1.        Defendant Zachary Puznak will present himself and sit for a deposition on either

 June 11 or June 12, 2020 at a site to be agreed upon by the parties. 3M will be responsible for

 expenses of the court reporter and any video technology required.

         2.        By June 5, 2020, Defendant Zachary Puznak will produce all correspondence and

 documents related to matters at issue in the above-referenced litigation within his possession,

 custody, or control.

         3.        By June 5, 2020, Defendant Zachary Puznak will remove any content on any

 website or social media account that Puznak owns or controls that reference 3M or any of its

 trademarks.

 SO ORDERED this 5th day of June 2020.



 US.128247539.01


  Distributed Electronically to Registered Counsel of Record
  Distribution to Defendank Puznak by email
